DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The disclosure of the parent application, 16/302,245, does not provide support for the ranges of claim 1, specifically the amount of urea-modified aldehyde based resin, or the details of the urea modification claimed, and thus the instant continuation-in-part application is given the filing date of the instant application, January 11, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0096985) in view of Dziurka et al. (DRVNA Industrija 61(4), 245-249, 2010).
Considering Claims 1, 5, 13, and 16:  Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).
	Knight et al. does not teach the composition as comprising an isocyanate-based resin.  However, Dziurka et al. teaches adding adding polymethylene diphenyl isocyanate resin to a urea formaldehyde resin in an amount of 2.5 to 10 weight percent of the weight of the resin (Abstract, Table 1).  The amount of pMDI would be 0.5 to 4 weight percent in the system of Knight et al.  Knight et al. and Dziurka et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the pMDI of Dziurka et al. to the adhesive of Knight et al., and the motivation to do so would have been, as Dziurka et al. suggests, to increase the internal bond strength and reduce the thickness swelling of the resultant composite (Table 1, pg. 247).
Considering Claims 3, 4, and 7:  A urea formaldehyde resin would contain unreacted urea and urea-methylol oligomers as well as urea bonded to the aldehyde.
Considering Claim 8:  Knight et al. teaches the alkaline compound as being sodium hydroxide, potassium hydroxide, lithium hydroxide, sodium carbonate, or potassium carbonate (¶0036).
Considering Claim 9:  Knight et al. teaches the viscosity of the resin as being less than 3500 cPs at 25 ºC for up to 20 days (¶0092).
Considering Claim 10:  Knight et al. teaches the adhesive as having a pH of 11.5 to 12.5 (¶0029).
Considering Claim 11:  Knight et al. teaches the adhesive as comprising up to 12 weight percent of filler (¶0011).
Considering Claim 12:  Knight et al. teaches the extender as preferably being wheat flour (¶0041) and the filler as preferably being corn cob residue or nutshell flour (¶0040).
Considering Claim 14:  Knight et al. teaches adding 0.05 to 5 weight percent of a surfactant (¶0010).
Considering Claim 15:  Knight et al. teaches adding up to 5 weight percent of salt (¶0011), that is a sodium, postassium, or calcium chloride or sulfate (¶0042).
Considering Claim 17:  Knight et al. teaches the adhesive as comprising up to 12 weight percent of filler (¶0011).  Knight et al. teaches the aldehyde resin as having a phenol to formaldehyde ratio of 1.9:1 to 2.6:1 (¶0033).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0096985) in view of Dziurka et al. (DRVNA Industrija 61(4), 245-249, 2010) as applied to claim 1 above, and further in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)).
Considering Claim 2:  Knight et al. and Dziurka et al. collectively teach the composition of claim 1 as shown above.  
	Knight et al. is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Knight et al. and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Knight et al., as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).
Considering Claim 6:  Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).  Knight et al. teaches the aldehyde resin as having a phenol to formaldehyde ratio of 1.9:1 to 2.6:1 (¶0033).
	Knight et al. does not teach the composition as comprising an isocyanate-based resin.  However, Dziurka et al. teaches adding adding polymethylene diphenyl isocyanate resin to a urea formaldehyde resin in an amount of 2.5 to 10 weight percent of the weight of the resin (Abstract, Table 1).  The amount of pMDI would be 0.5 to 4 weight percent in the system of Knight et al.  Knight et al. and Dziurka et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the pMDI of Dziurka et al. to the adhesive of Knight et al., and the motivation to do so would have been, as Dziurka et al. suggests, to increase the internal bond strength and reduce the thickness swelling of the resultant composite (Table 1, pg. 247).
Knight et al. is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Knight et al. and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Knight et al., as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).
The claimed ranges lie within the ranges of Knight et al.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have found the optimum amounts of each component within the ranges of Knight et al., and the motivation to do so would have been to find the optimum bond strength and viscosity.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0096985) in view of Dziurka et al. (DRVNA Industrija 61(4), 245-249, 2010).
Considering Claims 18 and 19:  Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).  Knight et al. teaches forming a resonated furnish by combining lignocellulose material with the binder and heating the mixture to form a composite lumber material (¶0119-120).
	Knight et al. does not teach the composition as comprising an isocyanate based resin.  However, Dziurka et al. teaches adding adding polymethylene diphenyl isocyanate resin to a urea formaldehyde resin in an amount of 2.5 to 10 weight percent of the weight of the resin (Abstract, Table 1).  The amount of pMDI would be 0.5 to 4 weight percent in the system of Knight et al.  Knight et al. and Dziurka et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the pMDI of Dziurka et al. to the adhesive of Knight et al., and the motivation to do so would have been, as Dziurka et al. suggests, to increase the internal bond strength and reduce the thickness swelling of the resultant composite (Table 1, pg. 247).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 2016/0096985) in view of Dziurka et al. (DRVNA Industrija 61(4), 245-249, 2010).
Considering Claim 20:  Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).  Knight et al. teaches preparing the adhesive by mixing the components together (¶0046).
	Knight et al. does not teach the composition as comprising an isocyanate based resin.  However, Dziurka et al. teaches adding adding polymethylene diphenyl isocyanate resin to a urea formaldehyde resin in an amount of 2.5 to 10 weight percent of the weight of the resin (Abstract, Table 1).  The amount of pMDI would be 0.5 to 4 weight percent in the system of Knight et al.  Knight et al. and Dziurka et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have added the pMDI of Dziurka et al. to the adhesive of Knight et al., and the motivation to do so would have been, as Dziurka et al. suggests, to increase the internal bond strength and reduce the thickness swelling of the resultant composite (Table 1, pg. 247).

Claim(s) 1-5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela Valdes et al. (US 2019/0270887) in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)).
Considering Claims 1-5, 7, 11, 13, 16, and 17:  Valenzuela Valdes et al. teaches a composition comprising 29.7 weight percent/about 30 weight percent of phenol formaldehyde resin, 1 weight percent of pMDI, 7.8 weight percent of extender, 5.6 weight percent of filler, 55.8 weight percent of water (¶0088-89), and an alkalinity of 0.5 to 8 weight percent (¶0049).
Valenzuela Valdes et al. is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Valenzuela Valdes et al. and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Valenzuela Valdes et al., as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).
Considering Claim 8:  Valenzuela Valdes et al. teaches the composition as comprising sodium hydroxide (¶0088).
Considering Claim 9:  Valenzuela Valdes et al. teaches the composition as maintaining a viscosity under 3500 cP at 25 ºC for 8 days (¶0058).
Considering Claim 10:  Valenzuela Valdes et al. teaches the composition as having a pH of about 11.5 to 12.3 (¶0089).
Considering Claim 12:  Valenzuela Valdes et al. teaches the extender as being wheat flour or corn flour, and the filler as being oil pit flour or walnut shell flour (Table 1).
Considering Claim 14:  Valenzuela Valdes et al. teaches the adhesive as having a surfactant in an amount of about 0.01 weight percent (¶0088).
Considering Claim 15:  Valenzuela Valdes et al. teaches adding 0.05 to about 3.5 weight percent of a salt that can be a sodium, potassium or calcium chloride or sulfate (¶0050-51).

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela Valdes et al. (US 2019/0270887) in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)).
Considering Claims 18 and 19:  Valenzuela Valdes et al. teaches a composition comprising 29.7 weight percent/about 30 weight percent of phenol formaldehyde resin, 1 weight percent of pMDI, 7.8 weight percent of extender, 5.6 weight percent of filler, 55.8 weight percent of water (¶0088-89), and an alkalinity of 0.5 to 8 weight percent (¶0049).  Valenzuela Valdes et al. teaches combining the adhesive with lignocellulose substrates, and curing to form structural composites (Example 52).
Valenzuela Valdes et al. is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Valenzuela Valdes et al. and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Valenzuela Valdes et al., as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Valenzuela Valdes et al. (US 2019/0270887) in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)).
Considering Claims 20:  Valenzuela Valdes et al. teaches a composition comprising 29.7 weight percent/about 30 weight percent of phenol formaldehyde resin, 1 weight percent of pMDI, 7.8 weight percent of extender, 5.6 weight percent of filler, 55.8 weight percent of water (¶0088-89), and an alkalinity of 0.5 to 8 weight percent (¶0049).  Valenzuela Valdes et al. teaches combining the components to make an adhesive (¶0088).
Valenzuela Valdes et al. is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Valenzuela Valdes et al. and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Valenzuela Valdes et al., as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-14, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 10,889,716 in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)) and Knight et al. (US 2016/0096985).
Considering Claims 1-5, 7, 8, 10, 13, 16, and 17:  Claim 15 of Patent ‘716 teaches a binder for making composite lignocellulose products comprising 21.75 to about 29.7/about 30 weight percent of a phenol formaldehyde resin having a ratio of formaldehyde to phenol of 2.1:1 to 2.5:1; about 1 to 3 weight percent of an isocyanate based resin; about 10 to 63 weight percent of an extender based on the amount of aldehyde resin and isocyanate resin; and about 145 to about 230 weight percent of water based on the amount of aldehyde resin and isocyanate resin.  Based on the amount of other components in the adhesive, the amount of extender is 0.02 to 20 weight percent and the amount of water is 41 to 67 weight percent.
Patent ‘716 is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Patent ‘716 and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Patent ‘716, as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).
	Patent ‘716 is silent towards the alkalinity of the resin.  However, Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).  Knight et al. teaches the alkaline compound as being sodium hydroxide, potassium hydroxide, lithium hydroxide, sodium carbonate, or potassium carbonate (¶0036).  Knight et al. teaches the adhesive as having a pH of 11.5 to 12.5 (¶0029).  Patent ‘716 and Knight et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have used the alkalinity of Knight et al. in the adhesive of Patent ‘716, and the motivation to do so would have been to control the reactivity and shelf stability of the resin.
The claimed ranges lie within the ranges of Patent ‘716.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have found the optimum amounts of each component within the ranges of Patent ‘716, and the motivation to do so would have been to find the optimum bond strength and viscosity.
Considering Claim 9:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. a lower melting point or a flexural modulus value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 11:  Claim 15 of Patent ‘716 teaches a filler as being present in an amount of about 5.5 to 45 weight percent.  This works out to 0.01 to 15 weight percent.
Considering Claim 12:  Claim 15 of Patent ‘716 teaches the extender as being wheat flour or corn flour, and the filler as being oil pit flour or walnut shell flour.
Considering Claim 14:  Claim 10 of Patent ‘716 teaches adding 0.1 to 2 weight percent of a surfactant based on the amount of aldehyde resin and isocyanate resin.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 10,889,716 in view of Turunen et al. (Journal of Applied Polymer Science, Vol. 88, 582–588 (2003)) and Knight et al. (US 2016/0096985).
Considering Claim 20:  Claim 15 of Patent ‘716 teaches a binder for making composite lignocellulose products comprising 21.75 to about 29.7/about 30 weight percent of a phenol formaldehyde resin having a ratio of formaldehyde to phenol of 2.1:1 to 2.5:1; about 1 to 3 weight percent of an isocyanate based resin; about 10 to 63 weight percent of an extender based on the amount of aldehyde resin and isocyanate resin; and about 145 to about 230 weight percent of water based on the amount of aldehyde resin and isocyanate resin.  Based on the amount of other components in the adhesive, the amount of extender is 0.02 to 20 weight percent and the amount of water is 41 to 67 weight percent.  The adhesive would implicitly be made by mixing the components.
Patent ‘716 is silent towards the amount of urea added to the phenol formaldehyde resin.  However, Turunen et al. teaches modifying a phenol formaldehyde with 4.9 weight percent of urea during the condensation (Table 1).  Patent ‘716 and Turunen et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resin adhesives.  It would have been obvious to a person having ordinary skill in the art to have added 4.9 weight percent of urea in the resin of Patent ‘716, as in Turunen et al., and the motivation to do so would have been, as Turunen et al. suggests, to reduce cost and increase reactivity (pg. 583).
	Patent ‘716 is silent towards the alkalinity of the resin.  However, Knight et al. teaches a binder for making composite lignocellulose products (¶0009) comprising 20 to 40 weight percent of an aldehyde resin (¶0010) that is preferably a urea formaldehyde resin, phenol-urea-formaldehyde resin, or melamine-urea-formaldehyde resin (¶0027, claim 8); up to 12 weight percent of an extender (¶0011); 45 to 70 weight percent of water (¶0010) and 0.5 to 10 weight percent of an alkaline compound (¶0010).  Knight et al. teaches the alkaline compound as being sodium hydroxide, potassium hydroxide, lithium hydroxide, sodium carbonate, or potassium carbonate (¶0036).  Knight et al. teaches the adhesive as having a pH of 11.5 to 12.5 (¶0029).  Patent ‘716 and Knight et al. are analogous art as they are concerned with the same field of endeavor, namely aldehyde resins for lignocellulose composites.  It would have been obvious to a person having ordinary skill in the art to have used the alkalinity of Knight et al. in the adhesive of Patent ‘716, and the motivation to do so would have been to control the reactivity and shelf stability of the resin.
The claimed ranges lie within the ranges of Patent ‘716.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have found the optimum amounts of each component within the ranges of Patent ‘716, and the motivation to do so would have been to find the optimum bond strength and viscosity.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767